

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.116



AGREEMENT
 
This AGREEMENT, dated as of February 28, 2014 (this “Agreement”), is by and
among Mack-Cali Realty Corporation, a Maryland corporation (the “Company”), the
other entities signatory hereto (collectively, the “Investors”), and Jonathan
Litt (the “Nominee”), solely for purposes of the second sentence of Section
2.1(a) and Section 3.1(b).
 
WHEREAS, the Company’s charter divides the Company’s Board of Directors (the
“Board”) into three classes, with the members of each such class serving
staggered three-year terms, and the Board presently consists of ten members as
follows: Class I with three directors whose terms expire in 2016; Class II with
four directors, whose terms expire in 2014; and Class III with three directors
whose terms expire in 2015.
 
WHEREAS, the Board intends to (i) increase the size of the Board from ten (10)
to eleven (11) members and (ii) appoint the Nominee as a director to fill the
newly created vacancy to be added to Class I, with a term expiring at the
Company’s annual shareholders’ meeting occurring during fiscal year 2016 (the
“2016 Annual Meeting”);
 
WHEREAS, on the date hereof the Investors Economically Own (as defined below)
the interests in shares, each with a $0.01 par value, of the Company’s common
stock (the “Common Stock”) specified on Schedule A of this Agreement;
 
WHEREAS, the Investors support the appointment of the Nominee to the Board; and
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
 
REPRESENTATIONS
 
SECTION 1.1                                Authority; Binding
Agreement.  (a)  The Company hereby represents that this Agreement and the
performance by the Company of its obligations hereunder (i) has been duly
authorized, executed and delivered by the Company, and is a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, (ii) does not require the approval of the shareholders of the Company
and (iii) does not and will not violate any law, any order of any court or other
agency of government, the charter of the Company or the bylaws of the Company,
or any stock exchange rule or regulation, or any provision of any indenture,
agreement or other instrument to which the Company or any of its properties or
assets is or are bound, or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any such indenture,
agreement or other instrument, or result in the creation or imposition of, or
give rise to, any lien, charge, restriction, claim, encumbrance or adverse
penalty of any nature whatsoever pursuant to any such indenture, agreement or
other instrument.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           Each of the Investors represents and warrants that this Agreement
and the performance by such Investor of its obligations hereunder (i) has been
duly authorized, executed and delivered by such Investor, and is a valid and
binding obligation of such Investor, enforceable against such Investor in
accordance with its terms, (ii) does not require approval by any owners or
holders of any equity interest in such Investor (except as has already been
obtained) and (iii) does not and will not violate any law, any order of any
court or other agency of government, the charter or other organizational
documents of such Investor, as amended, or any provision of any agreement or
other instrument to which such Investor or any of its properties or assets is
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any such agreement or other instrument,
or result in the creation or imposition of, or give rise to, any lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such agreement or instrument.
 
SECTION 1.2                        Interests in Common Stock.  The Investors
hereby represent and warrant to the Company that, as of the date hereof, they
and their Affiliates (as such term is hereinafter defined) are, collectively,
the Economic Owners of such number of shares of Common Stock as is accurately
and completely set forth (including, without limitation, as to the form of
ownership) on Schedule A hereto, and none of the Investors or any of their
Affiliates Economically Own any other securities of the Company.  During the
Standstill Period, the Investors shall promptly (and in any event within three
business days) notify the Company in writing (a) upon the Investors, together
with their Affiliates, selling or disposing of an amount of Physical Shares
equal to the Trigger Percentage and (b) upon the Investors, together with their
Affiliates, becoming the Economic Owners, in the aggregate, of more than 4.9% of
the then outstanding shares of Common Stock (based, in the case of this clause
(b), on the number of outstanding shares of Common Stock most recently indicated
by the Company as outstanding in (x) any of the Company’s Annual Report on Form
10-K, Quarterly Report on Form 10-Q or definitive proxy statement on Schedule
14A, in each case as filed by the Company with the Securities and Exchange
Commission (the “SEC”) or (y) a written notice by the Company to the
Investors).  At any time during the Standstill Period, the Investors shall, upon
written request of the Company (which request shall not be made more than twice
during any quarterly period), promptly (and no later than five business days
after the request is received) provide the Company with a written report
specifying the number of shares of Common Stock Economically Owned, in the
aggregate, by the Investors together with their Affiliates, as of the close of
business on the date immediately preceding the receipt of such request.
 
SECTION 1.3                                Defined Terms.  For purposes of this
Agreement
 
(a)           The term “Affiliate” has the meaning set forth in Rule 12b-2
promulgated by the SEC under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); provided, that the term “Affiliate” shall not include any
portfolio or operating company of the Investors for which all of the following
conditions are satisfied: (i) whose equity securities are registered under the
Exchange Act (or are publicly traded in a foreign jurisdiction), (ii) as to
which the Investors and their Affiliates own less than a majority of the total
voting power of all outstanding voting securities and do not have
representatives or designees who occupy a majority of the seats on the board of
directors or other similar governing body of such portfolio or operating company
and do not otherwise control (as the term “control” is defined in Rule 12b-2
promulgated by the SEC under the Exchange Act) such portfolio or operating
company, and (iii) to which no non-public information about the Company has been
made available by the Director Designee or any of the Investors or their
Affiliates.  For purposes of this definition, it is hereby acknowledged and
agreed that funds or accounts as to which Land & Buildings Investment
Management, LLC or any Affiliate thereof has voting or investment power over
shares of the Company’s Common Stock shall be deemed an “Affiliate” of the
Investors.  For purposes of this Agreement, the Investors, on the one hand, and
the Company, on the other, shall not be deemed to be Affiliates of each other.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           The terms “Beneficial Owner,” “Beneficially Own” and “Beneficial
Ownership” shall have the same meanings as set forth in Rule 13d-3 (“Rule
13d-3”) promulgated by the SEC under the Exchange Act.  The terms “Economic
Owner,” “Economically Own” and “Economic Ownership” shall have the same meanings
as “Beneficial Owner,” “Beneficially Own” and “Beneficial Ownership” except that
a person will also be deemed to “Economically Own,” to be the “Economic Owner”
and to have “Economic Ownership” of (i) all shares of Common Stock which such
person has the right to acquire pursuant to the exercise of any rights in
connection with any securities or any agreement, regardless of when such rights
may be exercised and whether they are conditional, and (ii) all shares of Common
Stock in which such person has any economic interest, including, without
limitation, pursuant to a cash settled call option or other derivative security,
contract or instrument in any way related to the price of shares of Common
Stock.
 
(c)           The term “Director Designee” shall mean the Nominee, or any
replacement agreed upon by the Company and the Investors in accordance with and
subject to Section 2.1(b).
 
(d)           “Extraordinary Matter” means (i) any merger, consolidation, share
exchange, recapitalization, or other business combination, in each case as a
result of which the holders of the Common Stock of the Company immediately prior
to the consummation of such transaction would cease to own at least a majority
of the outstanding shares of common stock of the resulting company (or, if such
resulting company is a subsidiary, then the ultimate parent company) or (ii) any
liquidation, dissolution or sale of all or substantially all of the assets of
the Company, in each case referred to in (i) or (ii) that is subject to approval
by the shareholders of the Company.  For the avoidance of doubt, “Extraordinary
Matter” does not include a proxy contest or consent solicitation with respect to
the election of directors.
 
(e)           References to “fiscal year” mean the Company’s fiscal year.  The
12-month period ended December 31, 2014 is fiscal year 2014.
 
(f)           “Physical Shares” means, with respect to a person or entity,
shares Beneficially Owned by such person or entity as to which such person or
entity directly or indirectly has voting and investment power and which are held
either of record by such person or entity or through a broker, dealer, agent,
custodian or other nominee that is the holder of record of such shares.  For the
avoidance of doubt, it is understood that (i) “Physical Shares” shall not
include shares Beneficially Owned by such person or entity solely as a result of
the operation of (x) clauses (i) and (ii) of Section 1.3(b) or (y) Rule
13d-3(d)(1)(i)(A)-(B), and (ii) the fact that shares are held in a margin
account or are pledged as collateral pursuant to customary loan documentation
shall not result in such shares not being considered Physical Shares unless and
until such shares are liquidated pursuant to a margin call or otherwise
foreclosed upon by the applicable broker, lender or other third party.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(g)           The “Standstill Period” means the period from the date of this
Agreement through the earliest of:
 
 (1) thirty days prior to the first day of the notice period specified in the
advance notice provision applicable to the Company’s 2016 Annual Meeting
(whether pursuant to applicable law or regulation or the Company’s charter or
bylaws, each as may hereafter be amended);
 
(2) if the Company has materially breached this Agreement (including by failing
to appoint the Director Designee to serve as a director on Class I of the Board
with a term expiring at the 2016 Annual Meeting in violation of this Agreement,
or failing to appoint the mutually agreed replacement to the Director Designee
in accordance with and subject to Section 2.1(b), and within the timeframe set
forth in Section 1.3(g)(4) if such replacement has been mutually agreed during
such timeframe), the date that the Investors deliver to the Company written
notice of termination of the Standstill Period specifying this Section
1.3(g)(2), provided that, if such material breach can be cured, such notice will
be effective and such termination of the Standstill Period shall occur only if
(A) such notice of termination is delivered to the Company on or after the 20th
calendar day following the receipt by the Company of written notice from the
Investors describing the Company’s breach of this Agreement in reasonable detail
and (B) the Company, at the time of delivery of such notice of termination, has
failed to cure such breach;
 
(3) if the Director Designee is removed from the Board (but not including
removal of the Director Designee (A) following such Director Designee’s failure
to resign in accordance with Section 2.1(a), (B) in connection with such
Director Designee’s required resignation pursuant to Section 2.1(a) or Section
3.1(b), or (C) under the circumstances described in Section 1.3(g)(4)(A)), the
date (on or after the date of such removal) on which the Investors deliver to
the Company written notice of termination of the Standstill Period specifying
this Section 1.3(g)(3); or
 
(4) if both (A) the then-current Director Designee voluntarily resigns as a
director  of the Company or is unable to serve as a director of the Company as a
result of his or her death or incapacity or any removal for cause, and (B) the
Board fails to appoint pursuant to Section 2.1(b) the mutually agreed
replacement to the Board within 90 calendar days following the date that the
last Director Designee ceased to be a director of the Company if such
replacement has been mutually agreed during such timeframe, the date (on or
after the expiration of such 90 calendar days) on which the Investors deliver to
the Company written notice of termination of the Standstill Period specifying
this Section 1.3(g)(4).
 
(i)           “Trigger Percentage” means Beneficial Ownership by the Investors
of Physical Shares of 80% or less of the aggregate number of Physical Shares
Beneficially Owned by the Investors as of the date of this Agreement due to any
sale or disposition of shares of Common Stock after the date of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE II
 
COVENANTS
 
SECTION 2.1 Director.  (a)  As promptly as practicable following the date of
this Agreement, the Board shall (i) increase the size of the Board from ten (10)
to eleven (11) directors and (ii) appoint the Nominee as a director of the
Company to serve on Class I of the Board with a term expiring at the 2016 Annual
Meeting.  By entering into this Agreement, the Director Designee hereby
irrevocably agrees to resign as a member of the Board on the earlier of (x) the
date that the Investors, together with their Affiliates, do not own, in the
aggregate, the Trigger Percentage (the “Triggering Event”), if five or more
calendar days have elapsed since the Triggering Event and the Board has
requested in writing the Director Designee’s resignation, in which case the
resignation shall take effect at the time the Board has delivered such request
to the Director Designee and the Investors, and (y) the date that the Board
delivers a written request to the Director Designee and the Investors for the
Director Designee’s resignation under the circumstances described in, and in
accordance with, Section 3.1(b).  For the avoidance of doubt, the Company may at
any time and from time to time increase or decrease the size of the Board or
change its composition, provided that such increase or decrease may not affect
the tenure of the Director Designee.
 
(b)           In the event (without regard to any termination of the Standstill
Period pursuant to Sections 1.3(g)(2) or 1.3(g)(4)) the then-current Director
Designee voluntarily resigns as a director of the Company or is unable to serve
as a director of the Company due to death or incapacity or due to any removal
for cause, the Company and the Investors shall work in good faith to agree upon,
and shall mutually agree on a replacement Director Designee.  The Investors
shall promptly propose at least two individuals suitable to the Company (each of
whom, among other things, must qualify as an “independent director” for purposes
of Section 303A of the Listed Company Manual of the New York Stock Exchange to
serve as the Director Designee) to serve as replacement Director Designee.  Any
replacement Director Designee shall be subject to the Board’s good faith
customary due diligence process, including review of a Directors’ and Officers’
questionnaire, background check and interviews.  No person, other than the
Nominee (who has executed this Agreement) may be a Director Designee, unless he
or she has executed (i) a joinder to this Agreement with respect to the
obligations set forth in the second sentence of Section 2.1(a) and Section
3.1(b), and (ii) enters into a confidentiality agreement having substantially
the same terms as any confidentiality agreement entered into by the previous
Director Designee.
 
SECTION 2.2                                Voting Provisions.   During the
Standstill Period, the Investors shall cause, and shall cause their respective
Affiliates to cause, all shares of Common Stock for which they have the right to
vote to be present for quorum purposes and to be voted at any meeting of
shareholders or at any adjournments or postponements thereof, and to consent in
connection with any action by consent in lieu of a meeting, (i) in favor of each
director nominated and recommended by the Board for election at any such
meeting, and (ii) against any shareholder nominations for director which are not
approved and recommended by the Board for election at any such meeting and
against any proposals or resolutions to remove any member of the Board. The
Investors shall also cause, and shall cause their respective Affiliates to
cause, all shares of Common Stock for which they have the right to vote to be
present for quorum purposes and to be voted at the 2014 annual meeting of
shareholders of the Company or at any adjournments or postponements thereof, in
accordance with the recommendation by the Board on all other proposals of the
Board set forth in the Company’s proxy statement to be filed solely in
connection with the 2014 annual meeting of shareholders of the Company or at any
adjournments or postponements thereof of which the Investors have actual
knowledge as of the date hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 2.3                                Actions by the Investors.  Each of
the Investors agrees that, during the Standstill Period, it shall not, and shall
cause its Affiliates not to, unless specifically requested or authorized in
writing by a resolution of the Board, directly or indirectly:
 
(a)           purchase or cause to be purchased or otherwise acquire or agree to
acquire Economic Ownership of (i) any Common Stock, if in any such case,
immediately after the taking of such action the Investors, together with their
respective Affiliates, would, in the aggregate, Economically Own more than 4.9%
of the then outstanding shares of Common Stock;
 
(b)           form, join, or in any other way participate in, a “partnership,
limited partnership, syndicate or other group” within the meaning of Section
13(d)(3) of the Exchange Act with respect to the Common Stock, or deposit any
shares of Common Stock in a voting trust or similar arrangement, or subject any
shares of Common Stock to any voting agreement or pooling arrangement, or grant
any proxy, designation or consent with respect to any shares of Common Stock
(other than to a designated representative of the Company pursuant to a proxy or
consent solicitation on behalf of the Board), other than solely with other
Investors or one or more Affiliates (other than portfolio or operating
companies) of an Investor with respect to the shares of Common Stock acquired in
compliance with paragraph (a) above or to the extent such a group may be deemed
to result with the Company or any of its Affiliates as a result of this
Agreement (it being understood that the holding by persons or entities of shares
of Common Stock in accounts or through funds not managed or controlled by an
Investor or any Affiliate of any Investor shall not give rise to a violation of
this Section 2.3(b) solely by virtue of the fact that such persons or entities,
in addition to holding such shares in such manner, are investors in funds and
accounts managed by an Investor or any of its Affiliates and, in their capacity
as such, are or may be deemed to be members of a “group” with the Investors
within the meaning of Section 13(d)(3) of the Exchange Act with respect to the
Common Stock; provided there does not exist as between such persons or entities,
on the one hand, and the Investors or any of its Affiliates, on the other hand,
any agreement, arrangement or understanding with respect to any action that
would otherwise be prohibited by this Section 2.3);
 
(c)           solicit proxies, designations or written consents of shareholders,
or conduct any binding or nonbinding referendum with respect to Common Stock, or
make or in any way participate in any “solicitation” of any “proxy” within the
meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act (but without
regard to the exclusion set forth in Rule 14a-1(l)(2)(iv) from the definition of
“solicitation”) to vote any shares of Common Stock with respect to any matter,
or become a “participant” in any contested solicitation for the election of
directors with respect to the Company (as such terms are defined or used in the
Exchange Act and the Rules promulgated thereunder), other than solicitations or
acting as a “participant” in support of the recommendations of the Board;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)           (i) seek to call, request the call of, or call a special meeting
of the shareholders of the Company, or make or seek to make a shareholder
proposal (whether pursuant to Rule 14a-8 under the Exchange Act or otherwise) at
any meeting of the shareholders of the Company or in connection with any action
by consent in lieu of a meeting, (ii) make a request for a list of the Company’s
shareholders, (iii) seek election to the Board or seek to place a representative
on the Board (other than as expressly set forth in Section 2.1 and Section 2.2),
(iv) seek the removal of any director from the Board, or (v) otherwise acting
alone or in concert with others, seek to control or influence the governance or
policies of the Company;
 
    (e)           propose, offer or participate in (i) any effort to acquire the
Company or any of its subsidiaries or any material assets or operations of the
Company or any of its subsidiaries, (ii) any effort to engage in a  transaction
or enter into any agreement that would result in Economic Ownership by any
person or entity (whether or not an Investor) or group (as defined in Section
13(d)(3) of the Exchange Act) of more than 4.9% of the outstanding shares of
Common Stock at any time or outstanding voting power of the Company at any time,
(iii) any tender offer, exchange offer, merger, acquisition, share exchange or
other business combination or “change in control” (as such term is used in Item
6 of Schedule 14A) transaction involving the Company or any of its subsidiaries,
or (iv) any recapitalization, restructuring, liquidation, disposition,
dissolution or other extraordinary transaction involving the Company, any of its
subsidiaries or any material portion of their businesses;
 
(f)           publicly disclose, or cause or facilitate the public disclosure
(including without limitation the filing of any document or report with the SEC
or any other governmental agency or any disclosure to any journalist, member of
the media or securities analyst) of, any intent, purpose, plan or proposal to
obtain any waiver, consent under, or amendment of, any of the provisions of
Section 2.2 or Section 2.3, or otherwise (i) seek in any manner to obtain any
waiver,  consent under, or amendment of, any provision of this Agreement or (ii)
bring any action or otherwise act to contest the validity or enforceability of
Section 2.2 or Section 2.3 or seek a release from the restrictions or
obligations contained in Section 2.2 or Section 2.3 (it being understood,
however, that the Board may adopt a resolution that modifies or waives Section
2.2 or Section 2.3);
 
(g)           make or issue or cause to be made or issued any public disclosure,
announcement or statement (including without limitation the filing of any
document or report with the SEC or any other governmental agency or any
disclosure to any journalist, member of the media or securities analyst) (i) in
support of any solicitation described in paragraph (c) above (other than
solicitations on behalf of the Board), (ii) in support of any matter described
in paragraph (d) above, or (iii) concerning any potential matter described in
paragraph (e) above; or
 
(h)           enter into any discussions, negotiations, agreements or
understandings with any person or entity with respect to the foregoing, or
advise, assist, encourage, support or seek to persuade others to take any action
with respect to any of the foregoing, or act in concert with others or as part
of a group (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any of the foregoing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
In the event the Company has announced or entered into a binding agreement
providing for, or has recommended that its shareholders support, an
Extraordinary Matter, the provisions of this Section 2.3 shall not operate to
prevent the Investors from proposing or taking any actions in furtherance of, or
consummating, a competing Extraordinary Matter, provided that all of the other
provisions of this Agreement shall continue in full force and effect.
 
Notwithstanding anything herein to the contrary, nothing in this Section 2.3
shall be deemed to in any way restrict or limit: (i) the Director Designee, in
his capacity as a member of the Board, from confidentially expressing or
advocating for his or her views to the Company, the Board, officers of the
Company, other directors, or at Board meetings and by voting in his or her
capacity as a director; (ii) the Investors or their Affiliates from (A)
discussing any matter confidentially with the Company, the Board, officers of
the Company or any directors of the Company solely to the extent that, without
the prior written consent of the Company, such discussions (1) are not publicly
disclosed, and would not reasonably be expected to require public disclosure,
(including, without limitation, in any document or report filed with the SEC) by
an Investor or any Affiliate of any Investor at or around the time such
discussions take place, and (2) are not reasonably expected to require public
disclosure (including, without limitation, in any document or report filed with
the SEC) by the Company at or around the time such discussions take place, (B)
voting their shares of Common Stock on any matter brought before the
shareholders of the Company without violation of this Section 2.3 in any manner
that they choose, other than as expressly provided in Section 2.2, (C) selling
any shares of Common Stock, including in response to a Company or third-party
tender offer or exchange offer, or (D) buying any shares of Common Stock other
than as expressly provided in Section 2.3(a) (and Section 2.3(h) to the extent
relating to Section 2.3(a)); or (iii) the Director Designee or the Investors
from communicating, on a confidential basis, with attorneys, accountants or
financial advisors (excluding any advisor who has taken, takes or is expected by
the Investors to take, any action that if taken by the Investors would violate
Section 2.3), or as otherwise required by law.
 
In the event that, within a thirty day period, both (A) the Investors sell or
otherwise dispose of all Physical Shares of Common Stock owned by such Investors
and (B) the Director Designee voluntarily resigns as a director of the Company,
then, upon written notice received by the Company from the Investors following
such events the Standstill Period shall terminate, solely with respect to the
obligations set forth Sections 2.3(a), 2.3(b), 2.3(e) and 2.3(g)(iii), on the
earlier to occur of (x) the first anniversary of the date of such notice and (y)
thirty days prior to the first day of the notice period specified in the advance
notice provision applicable to the Company’s 2016 Annual Meeting (whether
pursuant to applicable law or regulation or the Company’s charter or bylaws,
each as may hereafter be amended).  For the avoidance of doubt all other
obligations contained in Section 2.3 shall continue in accordance with the terms
of this Section 2.3 until thirty days prior to the first day of the notice
period specified in the advance notice provision applicable to the Company’s
2016 Annual Meeting (whether pursuant to applicable law or regulation or the
Company’s charter or bylaws, each as may hereafter be amended).
 
SECTION 2.4                                Additional Representations and
Agreements by the Parties.
 
(a)           The Investors acknowledge and agree that the Company will file a
current report on Form 8-K or Annual Report on Form 10-K that describes this
Agreement substantially in the form previously provided to the Investors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           The Company acknowledges that:
 
(i)           as of the date of this Agreement, that the Nominee qualifies as an
“independent director”  for purposes of Section 303A of the Listed Company
Manual of the New York Stock Exchange; and


(ii)           for purposes of determining whether the Director Designee is in
compliance with any stock ownership guidelines of the Company relating to the
amount of shares of Common Stock required to be owned by the Company’s
directors, the Physical Shares of Common Stock Beneficially Owned by the
Investors together with their Affiliates shall be included in any such
determination.


                (c)           During the Standstill Period, the Investors shall
not, and the Investors shall cause their respective Affiliates not to, make, or
cause to be made, any comments or statements by press release or similar public
statement to the press or media, or in any SEC filing, any statement or
announcement that is negative with respect to or disparages, the Company,
partners, officers, directors or employees or the Company’s businesses,
operations, strategic plans or strategic direction.  During the Standstill
Period (without regard to any termination of the Standstill Period pursuant to
Sections 1.3(g)(2) or 1.3(g)(4)), neither the Company nor any of its officers or
directors shall, make, or cause to be made, by press release or similar public
statement, including to the press or media or in an SEC filing, any statement or
announcement that is negative with respect to or disparages, any Investor, its
officers, directors or employees.  The foregoing shall not apply to compelled
testimony, either by legal process, subpoena or otherwise, or if the comments or
statements of the type covered by this Section 2.4(c) are required to be made by
law or regulation.
 
SECTION 2.5                       Publicity.  Promptly after the execution of
this Agreement, the Company will issue a press release substantially in the form
attached hereto as Schedule B.
 
ARTICLE III
 
OTHER PROVISIONS
 
SECTION 3.1                       Specific Performance; Remedies. (a)  Each
party hereto hereby acknowledges and agrees, on behalf of itself and its
Affiliates, that irreparable harm would occur in the event any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties will be
entitled to specific relief hereunder, including, without limitation, an
injunction or injunctions to prevent and enjoin breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof in
any state or federal court in the State of Maryland, or, if such courts do not
accept jurisdiction then any state or federal court in the State of New York, in
addition to any other remedy to which they may be entitled at law or in
equity.  Any requirements for the securing or posting of any bond with such
remedy are hereby waived.
 
(b)           Notwithstanding any other section in this Agreement and without
limiting any other remedies the Company may have in law or equity, in the event
that the Investors shall have materially breached this Agreement and shall not
have cured such breach within 15 calendar days following receipt of written
notice describing such breach in reasonable detail from the Company, the
Director Designee shall, upon the written request of the Board, resign as a
member of the Board, such resignation to be effective as of the time the Board
has delivered such request to the Director Designee and the Investors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           Each party hereto agrees, on behalf of itself and its Affiliates,
that any actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby will be brought solely and
exclusively in any state or federal court in the State of Maryland, or, if such
courts do not accept jurisdiction then any state or federal court in the State
of New York (and the parties agree not to commence any action, suit or
proceeding relating thereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 3.3 will be effective service of
process for any such action, suit or proceeding brought against any party in any
such court.  Each party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in any state or federal court in the State of Maryland, or, if such
courts do not accept jurisdiction then any state or federal court in the State
of New York, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an improper or
inconvenient forum.
 
SECTION 3.2                       Entire Agreement.  This Agreement (together
with any confidentiality agreement(s) entered into by any Director Designee)
contains the entire understanding of the parties with respect to the subject
matter hereof and may be amended only by an agreement in writing executed by the
parties hereto.  No rights under this Agreement shall be deemed waived absent a
written waiver by the party granting the waiver.
 
SECTION 3.3                       Notices.  All notices, consents, requests,
instructions, approvals and other communications provided for herein and all
legal process in regard hereto shall be in writing and shall be deemed validly
given, made or served, if (a) given by telecopy, when such telecopy is
transmitted to the telecopy number set forth below and the appropriate
confirmation is received or (b) if given by any other means, when actually
received during normal business hours at the address specified in this
subsection:
 
if to the Company:
 
Mack-Cali Realty Corporation
343 Thornall Street
Edison, New Jersey 08837-2206
Facsimile:  (704) 708-7121
Attention: Mitchell E. Hersh
 
with a copy to:
 
Greenberg Traurig, LLP
200 Park Ave.
New York, NY 10166
Facsimile: (212) 805-5555
Attention: Dennis J. Block, Esq.
 


 
 

--------------------------------------------------------------------------------

 
 
if to the Investors:
 
Land & Buildings Investment Management, LLC
3 Pickwick Plaza, 4th Floor
Greenwich, CT 06830
Attention:  Jonathan Litt
 
with a copy to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Facsimile:    (212) 593-5955
Attention:  David E. Rosewater, Esq.
 


 
SECTION 3.4   Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to this Agreement, the relationship of the
parties, and/or the interpretation and enforcement of the rights and duties of
the parties shall be governed by and construed and enforced in accordance with
the laws of the State of Maryland, without regard to any conflict of laws
provisions thereof.
 
SECTION 3.5    Further Assurances.  Each party agrees to take or cause to be
taken such further actions, and to execute, deliver and file or cause to be
executed, delivered and filed such further documents and instruments, and to
obtain such consents, as may be reasonably required or requested by the other
parties in order to effectuate fully the purposes, terms and conditions of this
Agreement.
 
SECTION 3.6    Third-Party Beneficiaries.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns, and nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.  The rights and obligations under this Agreement
may not be transferred without the consent of the other parties and any transfer
in violation of this sentence shall be null and void.
 
SECTION 3.7    Fees and Expenses.  Concurrently with the execution of this
Agreement, the Board shall authorize the reimbursement to the Investors of up to
$35,000 of the reasonable and documented third party advisor expenses (including
expenses incurred by the Investors’ financial and legal advisors) with respect
to the Investors’ investment in the Company, and any other expenses incurred by
the Investors in connection with this Agreement and related matters
(collectively, the “Expenses”), and such reimbursement shall be paid to the
Investors within five business days of the date the Expenses are submitted.
Except for the Expenses provided for herein, neither the Company, on the one
hand, nor the Investors, on the other hand, will be responsible for any costs,
fees or other expenses of the other in connection with this Agreement or any
event leading thereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 3.8    Counterparts; Miscellaneous.  This Agreement may be executed and
delivered (including by facsimile transmission or .pdf format) in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The headings used herein
are for convenience only and the parties agree that such headings are not to be
construed to be part of this Agreement or to be used in determining the meaning
or interpretation of this Agreement.  Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
neuter or feminine gender and vice versa.   Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.   If any provision of this Agreement or the application thereof, becomes
or is declared by a court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement will continue in full force and
effect so long as the remaining provisions do not fundamentally alter the
relations among the parties.
 
SECTION 3.9    Interpretation.  Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said counsel.  Each party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or
preparation.  Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto.
 


 


 
[Remainder of Page Intentionally Left Blank]
 

 
   



 
 
 

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, each of the parties hereto has executed this
Agreement, or caused the same to be executed by its duly authorized
representative as of the date first above written.
 

 
COMPANY:
 
MACK-CALI REALTY CORPORATION
 
 
By:  /s/ Mitchell E. Hersh
Name: Mitchell E. Hersh
Title: President and Chief Executive Officer
         
 
INVESTORS:
 
LAND & BUILDINGS CAPITAL GROWTH FUND, L.P.
 
By: Land & Buildings Investment Management, LLC
 
 
By:  /s/ Jonathan Litt
Name: Jonathan Litt
Title:  Portfolio Manager
         
LAND & BUILDINGS INVESTMENT MANAGEMENT, LLC
 
 
By:  /s/ Jonathan Litt
Name: Jonathan Litt
Title:  Portfolio Manager
               
I hereby agree to be bound by the second sentence of Section 2.1(a) and Section
3.1(b) of this Agreement:
 
 
/s/ Jonathan Litt
Jonathan Litt
     



 

[Signature Page to Agreement]
 
 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
As of February 28, 2014, the Investors Economically Own, in the aggregate,
477,300 shares of Common Stock.
 
The Investors that own such shares and the number of shares that they
Economically Own are set forth below.
 
Investor
Shares of Common Stock Owned Physically and Derivatively
     Land & Buildings Capital Growth Fund, L.P.
381,000
 
Land & Buildings Investment Management, LLC
477,300
 
Jonathan Litt
477,300
           


 
 



 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
[Filed as Exhibit 99.3 to the Current Report on Form 8-K of Mack-Cali Realty
Corporation as filed with the Securities and Exchange Commission on March 3,
2014.]
 


 

 


 



 
 
 
 
 

--------------------------------------------------------------------------------

 
